Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amendment filed November 8, 2021. Claims 1-20 remain cancelled and claims 21-40 are remain pending, unchanged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Golczewski et al (US PGPub No: 2008/0050715), hereafter referred to as Golczewski.



With regard to claims 21, 31, and 39, Golczewski teaches a method comprising: 

providing, via a computing device, digital content to a device of a user, the digital content corresponding to a subject of an educational program (Golczewski teaches the system delivering instructional material for an educational program, to students; see paragraphs 32 and 35 Golczewski. The material can include lectures, worksheets, documents, presentations, etc.; see paragraph 34, Golczewski); 

receiving, at the computing device, data indicating interactions with the digital content by the user of the device, the data indicating a consumption value respective to the subject (Golczewski teaches tracking the student’s activity and progress; see paragraphs 58 and 63, Golczewski); 

analyzing, via the computing device, the received data, said analysis comprising determining a score based on the consumption value respective to the subject (Golczewski teaches assessment test scoring; see paragraph 93, Golczewski. The system assesses the student’s skill level that is scored, and based on their grade-level and prescribes a learning program for the student to meet or surpass the skill level of their grade level; see paragraph 92, Golczewski. Golczewski also teaches the system using a progress status so that the next time the student attends a learning session, the session can be switched based on the student’s needs; see paragraph 69, Golczewski); 

and providing, via the computing device, additional digital content to the user based on the determined score, said additional digital content corresponding to at least a portion of a remaining portion of the subject of the educational program (The system assesses the student’s skill level that is scored based on grade-level and prescribes a learning program (additional content) for the student to meet or surpass the skill level of their grade; see paragraph 92, Golczewski).  


With regard to claims 22 and 32, Golczewski teaches the method further comprising: identifying said additional content from a set of categories of sub-content of said subject (Golczewski teaches math (content) being taught as a subject and then further teaches trigonometry and algebra (sub-content) as options; see paragraph 53, Golczewski. Similarly Golczewski teaches basic reading (content) then advanced reading (sub-content); see paragraph 53, Golczewski).  

With regard to claims 23, 33, and 40, Golczewski teaches the method further comprising: determining that the score for the user fails to satisfy a threshold associated with the subject; and identifying supplemental content within said subject, said supplemental content comprising content that at least overlaps with the provided digital content, wherein said providing the additional content comprises modifying the provided digital content with the identified supplemental content (Golczewski teaches assessment test scoring; see paragraph 93, Golczewski. The system assesses the student’s skill level that is scored, and based on their grade-level and prescribes a learning program for the student to meet or surpass the skill level of their grade level; see paragraph 92, Golczewski).  

With regards to claim 24, Golczewski teaches the method wherein said provided digital content comprises video content of a teacher teaching said subject (Golczewski supports video in the virtual classroom; see paragraph 36, Golczewski).  

With regard to claims 25 and 35, Golczewski teaches the method further comprising: providing a user interface (UI) comprising a dashboard to the user, wherein said provided digital content is accessible and displayed within said UI (Golczewski teaches a portal where users are provided access to online learning sessions; see paragraphs 44 and 72-73 and Fig 3, Golczewski).  

With regard to claims 26 and 36, Golczewski teaches the method wherein said additional content is accessible via the UI (Golczewski teaches a portal where users are provided access to online learning sessions; see paragraphs 44 and 72-73 and Fig 3, Golczewski. Based on the user’s progress, the online session can be chosen; see paragraph 69, Golczewski).  

With regards to claim 27, Golczewski teaches the method wherein said UI enables selection and re-selection of particular portions of the provided digital content (Golczewski teaches allowing users to begin sessions and reschedule sessions; see paragraph 129, Golczewski).  

With regards to claim 28, Golczewski teaches the method wherein said UI provides information indicating said determined score (see page and panel where progress report and academic report is provided; see paragraph 115, Golczewski).  

With regards to claim 29, Golczewski teaches the method further comprising: determining, based on said determined score, that said consumption value indicates total consumption of said subject; and identifying, based on said determination, a second subject of the educational program, said second subject being different than the subject (Golczewski teaches having a first subject in one session, tracking the student’s activity, and then a second subject during a different session; see paragraphs 56-57, Golczewski).  

With regards to claim 30, Golczewski teaches the method further comprising: providing digital content to the device of the user that corresponds to the second subject (Golczewski teaches delivering content to the second session; see paragraphs 56-58, Golczewski).

With regards to claim 34, Golczewski teaches the non-transitory computer-readable storage medium wherein said providing the additional content comprises modifying the provided digital content with the identified supplemental content (see modify or update other data, e.g. electronic content and electronic instructional material; see paragraph 78, Golczewski).

With regards to claim 37, Golczewski teaches the non-transitory computer-readable storage medium wherein said UI enables selection and re-selection of particular portions of the provided digital content, wherein said UI provides information indicating said determined score (Golczewski teaches allowing users to begin sessions and reschedule sessions; see paragraph 129, Golczewski. Also see page and panel where progress report and academic report is provided; see paragraph 115, Golczewski).


With regards to claim 38, Golczewski teaches the non-transitory computer-readable storage medium further comprising: determining, based on said determined score, that said consumption value indicates total consumption of said subject; identifying, based on said determination, a second subject, said second subject being different than the subject; and providing digital content to the device of the user that corresponds to the second subject (Golczewski teaches having a first subject in one session, tracking the student’s activity, and then a second subject during a different session; see paragraphs 56-57, Golczewski. Golczewski further teaches delivering content to the second session; see paragraphs 56-58, Golczewski).


Response to Arguments
Applicant’s arguments filed on November 8, 2021 have been considered but are not deemed persuasive. The following are the examiner’s response to the applicant’s arguments. 
Applicant’s first point of contention alleges that Golczewski at most teaches tracking a student’s activity during a first session, marking where the student ended at the conclusion of the first session, then enabling the student to pick back up where he left off in the first session. 
Applicant’s next and final point of contention alleges that Golczewski has no functionality that determines what to present to a student based on a determined consumption value and score based thereon. Again the examiner disagrees. Golczewski teaches the system assesses the student’s skill level that is scored based on grade-level and prescribes a learning program (additional content) for the student to meet or surpass the skill level of their grade; see paragraph 92, Golczewski. As such, these arguments are also not deemed persuasive.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456